HELLENTHAL, District Judge.
This matter came on for hearing at Fairbanks, Alaska, on the Sth day of September, 1939, upon an order to show cause why an injunction should not be granted restraining the defendant O. M. Grant from mining ore from the Irishman No. 1 lode mining claim and the Irishman No. 2 lode mining claim and hauling ore therefrom and having same milled and for such other and further relief as may be just.
The defendant Grant has filed a return on the order to show cause in which he admits that he and the plaintiff are tenants in common of the Irishman No. 1 and Irishman No. 2 lode mining claims; admits that he is mining on the Irishman No. 1 lode mining claim; denies that he denied the plaintiff’s interest or right to said claim or any part thereof; denies that he has wrongfully assumed and exercised the sole and exclusive possession and control of same; admits that he is extracting ore therefrom; denies that he has not accounted to the plaintiff; denies that he is not mining in a miner-like' manner; denies that there ever were any pillars in said mine; denies that he does any injury to said property; denies that he will destroy the value of said property as a workable mine.
Evidence was adduced at Fairbanks on said date. It showed that the defendant Grant had made a report and accounting to the plaintiff’s attorney; that there never were any pillars left in said mine and that he was mining said mine in a miner-like manner.
The Court is of the opinion that an owner in common of a mining property has a right to mine the common *621property without the consent of the co-owner, as long as he accounts to the co-owner and mines the property in a miner-like manner and as long as he recognizes the rights of his co-owner, therefore the Court is of the opinion that the injunction pending final hearing on this case should be denied.